Citation Nr: 1035747	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  03-25 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1973 to December 
1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's application to reopen a 
claim for entitlement to service connection for hypertension.

In an August 2008 decision, the Board reopened the Veteran's 
claim, and remanded the claim for further development.  In 
February 2010, the Board again remanded the claim for additional 
development.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board 
received written notification in a letter received on September 
1, 2010, from the Veteran and her representative requesting to 
withdraw the appeal of the claim for entitlement to service 
connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  See 38 C.F.R. § 20.202 (2009).  Withdrawal may be made 
by the appellant or by his or her authorized representative.  See 
38 C.F.R. § 20.204 (2009). The Board received written 
correspondence on September 1, 2010 from the Veteran and her 
representative, which contained language specifically withdrawing 
her claim for entitlement to service connection for hypertension.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is therefore dismissed.


ORDER

The appeal is dismissed.



____________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


